MEMORANDUM **
We have reviewed the response to the court’s July 31, 2006, order to show cause, respondent’s motion to dismiss, and the opposition thereto, and we conclude that petitioner Maria Del Carmen Miranda-Leyva has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we dismiss this petition for review for lack of jurisdiction with respect to petitioner Miranda Leyva. See 8 U.S.C. § 1252(a)(2)(B)(i); Ramirez-Perez v. Ashcroft, 336 F.3d 1001 (9th Cir.2003); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Petitioner Sirley Anahid Locia-Miranda does not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to this petitioner. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desba v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.